Exhibit 99.1 Save the World Air, Inc. 735 State Street, Suite 500 Santa Barbara, CA 93101 tel.+1(877)USA-STWA fax.+1(805)845-4377 www.stwa.com Dear STWA Shareholder: 2010 is setting up to be an unprecedented year for Save The World Air, Inc (OTCBB: ZERO). Ourcompany’s patented and patent-pending clean technologies have widespread applicationstowards reducing fuel consumption and decreasing harmful emissions. We are also continuingto prove our value when it comes to increasing efficiencies in the retrieval and transportation ofcrude oil. We feel that in the coming year you will begin to see the commercialization of thesetechnologies taking shape as we collaborate with larger organizations in our key markets. In 2009, we targeted the market for trucking fleets and identified that this could be a multi­billion dollar addressable market for a product based on our ELEKTRATM technology, which in ourestimation, could reduce fuel costs for diesel engines and deliver a return on investment for ourcustomer in less than six months. We signed an agreement with an East Coast-based firm toassist us in the marketing of this product, whereby they have been and will continue to provideexecutive level introductions to interested parties. This firm has already identified fleets withan excess of 40,000 trucks and made initial introductions that have resulted in meetings withdecision makers who have ultimately indicated interest in our technology. Our estimates arethat a fleet size of 40,000 trucks could be a $140,000,000 opportunity; and, that the 2 milliontrucks in the U.S. alone represent a market greater than $5 billion. This is why we are socommitted to developing the ELEKTRA technology and marketing this product. Another exciting development was the discovery that STWA’s Applied Oil Technology (AOT) canbe used to reduce the energy and chemicals called Drag Reducing Agents (DRA) needed toextract crude oil and transport oil through pipelines. Current pipeline technology uses thechemical DRA process, or heating, to reduce crude oil viscosity to make it flow through apipeline.
